Sheldon, J.
This case is governed by the decisions in Moors v. Reading, 167 Mass. 322, and Hawes v. Weeden, 180 Mass. 106. There was as much evidence of a delivery and as much retention of possession in those cases as in the case at bar. It is immaterial whether the plaintiff has the rights of a mortgagee or of a pledgee. If the former, the mortgage was invalid because it was not recorded and the property was not retained by him in conformity with the requirements of R. L. c. 198, § 1; if the latter, his failure to retain possession of the property was equally fatal *496to him. He cannot claim the property against his debtor’s trustee in bankruptcy. Drury v. Moors, 171 Mass. 252. Haskell v. Merrill, 179 Mass. 120.

Exceptions overruled.